Per Curiam:

A temporary injunction was obtained against the officers of the city of Grainfield to enjoin them from contracting debts, issuing scrip and paying outstanding scrip. There were involved twenty-eight claims against the city upon which warrants had been issued. Some of them were challenged because the claims were not verified and presented in proper form, the ordinances appropriating money to pay the scrip had not been passed and funds had not been set apart for their payment, and the warrants had been issued for claims that were illegal. The trial court examined the claims and warrants in detail. One of them was perpetually enjoined because no fund for its payment had been provided. The temporary injunction was dissolved as to three of the claims, and the remaining twenty-four were found to be just claims against the city, but because they had not been properly presented the injunction was continued in force against them, the court holding that these claims might be paid in case they were afterward properly verified and presented, and regularly allowed. The claims and the questions arising on them appear to have been carefully examined and the rights of the public as well as' the *694claimants justly determined. It is an injunction proceeding, in which equitable considerations outweigh mere technical objections. In the state in which we find the evidence it can not be said that a wrong result was reached.
The judgment is affirmed.